DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the limitation “ an MSi phase” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “ a MSi phase”.  Appropriate correction is required.
3.	Claim 4 is objected to because of the following informalities:  the limitation “ the transition metal element is at least one kind of W, Mo, Cr, V, Nb, Fe, Ti, Zr, Hf, and Os” in lines 1-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ the transition metal element is at least one kind of W, Mo, Cr, V, Nb, Fe, Ti, Zr, Hf, or Os”.  Appropriate correction is required.
4.	Claim 5 is objected to because of the following informalities:  the limitation “the transition metal element is at least one kind of Cr, Ti, Zr, Hf, and Os” in lines 1-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the transition metal element is at least one kind of Cr, Ti, Zr, Hf, or Os”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “ratio” in line 2 is not clear.  The term “ratio” means a quantitative relation between two amounts.  In claim 3, only one component is specified the first void.  It is thus unclear to which other component, the ratio refers.
7.	Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 6 recites the limitation "a plurality of the primary particles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a plurality of  primary particles".
9.	Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 8 recites the limitation "a plurality of the primary particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a plurality of  primary particles".
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 2016/0181598) as cited in IDS dated 4/30/21.
Regarding claim 1, Suh discloses an anode active material (negative active material includes a silicon based alloy, abstract) comprising a primary particle ([0054]) including a Si phase([0011]-[0012]), a MSi phase that is a silicide phase wherein M is a transition metal element(a matrix including the Si and the first metal M1 [0010]-[0011], [0071]), and a first void([0007]).
Regarding claim 2, Suh discloses all of the claim limitations as set forth above. Suh further discloses  a ratio of the transition metal element to a sum of a Si element and the transition metal element included in the primary particle is 15 % (Example 1) which is within the claim range of 2 mol % or more and less than 50 mol %, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 3, Suh discloses all of the claim limitations as set forth above. Suh further discloses  a ratio of the first void in the primary particle is between 25 and 35% (Fig. 2) which is within the claim range of 3% or more, thus reading on the limitation.
According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 4, Suh discloses all of the claim limitations as set forth above. Suh further discloses  the transition metal element is at least one kind of  Cr, V,  Fe, or  Ti ([0052]).
Regarding claim 5, Suh discloses all of the claim limitations as set forth above. Suh further discloses   the transition metal element is at least one kind of Cr, or Ti ([0052]).
Regarding claim 6, Suh discloses all of the claim limitations as set forth above. Suh further discloses  the anode active material is an aggregate of a plurality of  primary particles([0054]), and is a secondary particle including a second void([0054], [0063]).
Regarding claim 7, Suh discloses all of the claim limitations as set forth above. Suh further discloses a battery (lithium battery 200, Fig. 1, [0157]) comprising a cathode active material layer(positive electrode 130, Fig. 1, [0157]), an anode active material layer(negative electrode 120, Fig. 1, [0157]), and an electrolyte layer formed between the cathode active material layer and the anode active material layer([0157]), and the anode active material layer includes the anode active material according to claim 1([0162]-[0169]).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 2016/0181598) as cited in IDS dated 4/30/21 as applied to claims 1 and 7 above.
Regarding claim 8, Suh discloses all of the claim limitations as set forth above. Suh discloses  the anode active material layer includes the anode active material that is an aggregate of a plurality of  primary particles, and is a secondary particle including a second void([0054], [0063]), a thickness of the anode active material layer in a stacked direction is about 40 µm ([0169]) but does not explicitly disclose  when a thickness of the anode active material layer in a stacked direction is α μm, and an average particle size of the secondary particle is β μm, β/α is 0.02 or more and 0.5 or less.
It would have been obvious to one of ordinary skill in the art to provide in the battery of Suh, a thickness of the anode active material layer in a stacked direction is α μm, and an average particle size of the secondary particle is β μm, β/α is 0.02 or more and 0.5 or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724